

116 S2121 IS: Traveling Exotic Animal and Public Safety Protection Act of 2019
U.S. Senate
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2121IN THE SENATE OF THE UNITED STATESJuly 15, 2019Mr. Menendez (for himself, Mr. Blumenthal, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Animal Welfare Act to restrict the use of exotic and wild animals in traveling
			 performances.
	
 1.Short titleThis Act may be cited as the Traveling Exotic Animal and Public Safety Protection Act of 2019. 2.FindingsCongress finds that—
 (1)conditions inherent to traveling performances, including constant travel, temporary and collapsible facilities, and the prolonged confinement and physical coercion of animals, subject exotic and wild animals to compromised welfare and chronic stress, and present public and worker health and safety risks not adequately addressed by current regulations;
 (2)current regulatory oversight of traveling performances is complex and costly, and those costs are not typically recouped via licensing fees but are left to the taxpayer;
 (3)the frequent mobility of traveling performances complicates oversight such that agencies and authorities cannot properly monitor, evaluate, or follow through regarding the condition of animals or facilities, or their history of potential injuries, incidents, illnesses, violations, or other issues, and so cannot properly protect animals, workers, or the public;
 (4)traveling exotic and wild animal performances use collapsible, temporary, mobile facilities, which risk escape and serious harm to animals, workers, and the public;
 (5)traveling exotic and wild animal performances present safety risks by permitting or not preventing public contact and by displaying animals in inappropriate, uncontrolled areas in dangerous proximity to humans and other animals;
 (6)exotic and wild animals have intrinsic value; (7)the wild instincts and needs of exotic and wild animals are unpredictable and not naturally suited to traveling performances, and exotic and wild animals thus suffer as a result of being unable to fulfill instinctive natural behaviors;
 (8)exotic and wild animals used in traveling performances suffer severe and extended confinement, and, deprived of natural movements and behaviors, are prone to chronic stress and behavioral, health, and psychological problems;
 (9)exotic and wild animals are forced to perform unnatural tricks requiring extreme physical coercion, including the use of food and water restrictions, electric shock devices, bullhooks, metal bars, whips, shovels, pitchforks, and other abuses;
 (10)it is not necessary to use exotic or wild animals in traveling performances to experience the circus or similar events;
 (11)using exotic or wild animals as commodities traded for traveling performances adds nothing to the understanding and conservation of those animals and the natural environment, and actually undermines conservation efforts necessary to protect threatened and endangered species;
 (12)it is not possible to provide or ensure public and worker safety or appropriate physical and mental welfare of exotic and wild animals under the traveling performance business model, which inherently and significantly restricts the natural movements and behaviors of animals, and in which abuse is prevalent and oversight problematic;
 (13)the use of exotic or wild animals in traveling performances is or substantially affects interstate or foreign commerce and the free flow of interstate or foreign commerce;
 (14)it is essential to regulate the use of exotic or wild animals in traveling performances to ensure the humane care and treatment of animals; and
 (15)restricting the use of exotic and wild animals in traveling performances is the most cost-effective and efficient way to safeguard animals, workers, and the public.
 3.Use of exotic or wild animals in traveling performances prohibitedSection 13 of the Animal Welfare Act (7 U.S.C. 2143) is amended— (1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively;
 (2)by redesignating the second subsection (f) (relating to delivery of animals by a dealer, research facility, exhibitor, or government) as subsection (g); and
 (3)by adding at the end the following:  (j)Prohibition of exotic and wild animals in traveling performances (1)DefinitionsIn this subsection:
 (A)Cause a performanceThe term cause a performance means— (i)to be responsible for a performance;
 (ii)to financially benefit as an owner or operator from a performance; and
 (iii)to sponsor a performance. (B)Domestic animalThe term domestic animal means any animal that is normally maintained as a companion or pet animal in or near the household of the owner or person who cares for the animal, such as a domestic dog (including a service dog), domestic cat, ferret, gerbil, horse, mouse, rat, guinea pig, rabbit, or hamster.
 (C)Environmental education programThe term environmental education program means a program, which may be an animal exhibition, that— (i)is professionally designed to impart knowledge or information for educational or conservation purposes about the natural behavior, habitat, and life cycle of an animal, or similar pedagogical information, by an individual qualified to impart that information; and
 (ii)does not include any performance of behavior of an animal that does not naturally occur for that animal in the wild.
								(D)Exotic or wild animal
 (i)In generalThe term exotic or wild animal means— (I)any animal that is or has historically been found in the wild or in the wild state, regardless of whether the animal was bred or born in the wild or in captivity; and
 (II)any hybrid of an animal described in subclause (I), including a hybrid cross with a domestic animal or farm animal.
 (ii)InclusionsThe term exotic or wild animal includes— (I)canidae (except domestic dogs);
 (II)cetartiodactyla (except alpacas, bison, cattle, deer, elk, goats, llamas, reindeer, swine, and sheep);
 (III)crocodilia; (IV)edentata;
 (V)elasmobranchii; (VI)felidae (except domestic cats);
 (VII)hyaenidae; (VIII)marsupialia;
 (IX)mustelidae; (X)nonhuman primates;
 (XI)perissodactyla (except horses, donkeys, and mules); (XII)pinnipedia;
 (XIII)proboscidea; (XIV)procyonidae;
 (XV)ratites; (XVI)spheniscidae;
 (XVII)testudinidae; (XVIII)ursidae;
 (XIX)varanidae; and (XX)viverridae.
 (iii)ExclusionThe term exotic or wild animal does not include any animal that is a domestic animal or farm animal. (E)Farm animalThe term farm animal means an alpaca, cow, sheep, swine, goat, llama, poultry, rabbit, horse, mule, or donkey.
 (F)Mobile or traveling housing facilityThe term mobile or traveling housing facility means a transporting vehicle, such as a truck, car, trailer, airplane, ship, or railway car, used to transport or house an animal while traveling to, from, or between locations for performance purposes.
 (G)PerformanceThe term performance means any animal act, circus, ride, carnival, display, exhibition, fair, parade, petting zoo, race, performance, or similar undertaking in which an animal is required to perform tricks, give rides, or participate as an accompaniment for the entertainment, amusement, or benefit of an audience.
 (H)Traveling animal actThe term traveling animal act means any performance of an animal for which the animal is transported to, from, or between locations for the purpose of performance in a mobile or traveling housing facility.
 (I)Wildlife sanctuaryThe term wildlife sanctuary means an organization that— (i)is described in sections 170(b)(1)(A)(vi) and 501(c)(3) of the Internal Revenue Code of 1986;
 (ii)is a place of refuge that provides care for abused, neglected, unwanted, impounded, abandoned, orphaned, or displaced wildlife for the lifetime of the wildlife; and
 (iii)does not— (I)engage in commercial trade in any exotic or wild animal, including—
 (aa)the sale of any animal, animal part, or derivative offspring;
 (bb)photographic opportunities; and (cc)public events for financial profit or an entertainment purpose;
 (II)breed any exotic or wild animal; (III)permit unescorted public visitation;
 (IV)permit direct contact between the public and any exotic or wild animal; or (V)remove any exotic or wild animal from a sanctuary or enclosure for exhibition or performance.
 (2)Prohibited use of exotic and wild animalsSubject to paragraph (3), no person shall cause a performance of, or allow for the participation of, an exotic or wild animal in a traveling animal act.
 (3)ExceptionsParagraph (2) shall not apply to— (A)the use of an exotic or wild animal—
 (i)in an exhibition at a nonmobile, permanent institution, zoo, or aquarium accredited by the Association of Zoos and Aquariums, the World Association of Zoos and Aquariums, or the Global Federation of Animal Sanctuaries;
 (ii)as part of an environmental education program by a facility accredited by the Association of Zoos and Aquariums, if the animal used as part of the program is not—
 (I)used for more than 180 total days during a year; and (II)kept in a mobile or traveling housing facility for more than 12 total hours during a day;
 (iii)by an institution of higher education, laboratory, or other research facility registered under section 6 for the purpose of conducting research;
 (iv)in film, television, or advertising, if the use does not involve a live animal exhibition conducted before a public studio audience; or
 (v)in a rodeo; (B)the use of an exotic or wild animal by a wildlife rehabilitator in an exhibition or environmental education program relating to indigenous animals—
 (i)that is permitted by the relevant jurisdiction; (ii)that is accredited or certified by the National Wildlife Rehabilitators Association or the International Wildlife Rehabilitation Council; and
 (iii)if the exotic or wild animal is kept in a mobile or traveling housing facility for not more than 12 total hours during a day;
 (C)a federally permitted falconer; or (D)a wildlife sanctuary.
 (4)PenaltyAny person that fails to comply with this subsection shall be subject to the enforcement and penalties described in sections 16, 19, and 29..
			4.Relationship with other law
 (a)In generalNothing in the amendments made by this Act— (1)authorizes the interstate transport of any species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (2)waives any requirement to comply with any regulation issued under the Animal Welfare Act (7 U.S.C. 2131 et seq.).
 (b)Supplement not supplantThe amendments made by this Act— (1)are in addition to, and not in lieu of, any other laws protecting animal welfare; and
 (2)do not limit any other Federal, State, or local law or rule that more stringently protects the welfare of animals.
 5.Effective dateThe amendments made by this Act shall take effect on the date that is 1 year after the date of enactment of this Act.